"Every person sustaining damage to his person, team, or carriage, while travelling upon any highway or bridge thereon, by reason of any obstruction, defect, insufficiency, or want of repair, rendering it unsuitable for travel thereon, shall, within ten days from the date of receiving such damage, file with the selectmen of the town and the clerk of the town or city which by law may be liable for the same, a written statement, under oath, of the exact place where and the time when such damage was received, a full description of such injuries, the extent of the same, and the amount of damages claimed therefor." Gen. Laws, c. 75, s. 7; Laws of 1885, c. 65.
In the determination of the sufficiency of a statement filed under the statute, two questions arise. (1) Does the statement describe the exact place, within the meaning of the statute, where it is claimed that the damage was received? — and if it does (2), Was the damage in fact received at that place? The second question is always for the jury; the first, ordinarily to be determined by the court, may, in its discretion, also be referred to them. The submission of the question of the sufficiency of the statement to the jury was not error in law. The instructions, taken together and with the omission of the words "or to any other person" as being liable to misconstruction, were correct. A statement is not necessarily defective for the reason that monuments mentioned in it are unknown to the town officers and cannot be identified by them without information from others. Carr v. Ashland, 62 N.H. 665.
It may be that one purpose of the requirement of "a full description of such injuries and the extent of the same" is to enable the officers of the town to judge of the reasonableness of the amount of damages claimed; and that another is, to prevent, as far as possible, an after-claim of damages for injuries which are either fictitious or not caused by the accident. The statute was not intended to require the impossible. A personal injury need not be described with scientific precision. Selectmen are not ordinarily skilled in surgery. A description of an injury, in the accurate language of that science, might convey to them little or no information. The full description required by the statute of a personal *Page 429 
injury is such a reasonably complete and comprehensive account of its nature and extent as a person of common intelligence is capable of giving and naturally would give to his neighbor, whom he desired fully to inform in what part of his person and how badly he was hurt. The statute does not expressly require the effect of the injury to be stated — differing in this particular from the similar statute of Vermont. Nourse v. Victory,51 Vt. 275; Perry v. Putney, 52 Vt. 533; Reynolds v. Burlington, 52 Vt. 300; Pratt v. Sherburne, 53 Vt. 370; Bartlett v. Cabot, 54 Vt. 242. Consequences or results of the injury need be stated so far only as may be necessary to describe its extent. The statement must be filed within ten days after the damage is received, may be filed the same day, and is sufficient if it describes the injury as it then exists. Although apparently slight, it may prove to be serious. A supposed trifling bruise may result in paralysis, or render necessary the amputation of a limb. The plaintiff may recover damages not only for the injury described, but also for all the directly resultant injurious consequences, though they may not appear until long afterwards. Perry v. Putney, supra, 533, 537, 538. He can bring but one suit, and hence may recover not only for what he has suffered, but also for all that he will suffer in the future as a direct result of the injury. Holyoke v. Railway, 48 N.H. 541.
Whether an injury is sufficiently described in the statement to warrant the introduction and submission to the jury of evidence in regard to it, is a question for the court, to be determined as a question of fact. Its finding will not be revised at the law term if there was evidence upon which it could properly be made. Cummings v. Centre Harbor, 57 N.H. 17.
The instruction to the jury that the plaintiff was entitled to recover damages for the rectocele presupposes a finding by the court that the description of her injuries was sufficient to justify the introduction and submission to the jury of evidence of that bodily ailment as a ground of damages. Inasmuch as there is to be another trial and other evidence may be offered, it is not deemed advisable to consider whether upon the facts stated the finding can be supported.
The question whether the plaintiff's damages are limited to the sum claimed in the statement cannot arise unless the jury give a greater amount, and is not considered.
Case discharged.
SMITH, J., did not sit: the others concurred. *Page 430